Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.


Response to Amendment
	Applicant’s amendments have been received and have been considered to overcome the existing objections.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. The argument that Efland does not teach “a control unit that receives and transmits a virtual reality image signal, an augmented reality image signal and the navigation contents” is found unpersuasive.  As far as the examiner is concerned, this limitation requires a processor on the user end device to be able to send or receive the signals.  While the citation [0052] does not show these particular limitations, the examiner would like to state that the limitations provided are for the convenience of the applicant, and are not the only section that is considered for the claim limitation.  Because the connection to the servers which can send the data is provided in the paragraph prior (cited [0044], [0062], [0036-0037], [0029]), the examiner did not recite these aspects for the control unit, but they were provided in the rejection.  [0052] and Figure 5.A serve the purposes of showing a user interface.  In general, the examiner believes that the prior art addresses this limitation, and has cited, for different paragraphs and limitations, the paragraphs that address this limitation.  For the purpose of clarity, the examiner has expanded upon the explanation and citation of this limitation.
The argument that the prior art does not recite “a virtual navigation device electrically connected to the respective control unit” is also found unpersuasive.  The virtual navigation device, as required by the claims, is very broad.  Broadly speaking, a mobile device could be considered the virtual navigation device.  If the control unit was a processor inside the mobile device, they would be electrically connected.  Support for this interpretation is found in applicant’s specification [0004], [0053]. Efland [0028-0029], [0038] also has the features on a mobile phone.  This is considered them being “integrated” which is considered preferred in applicant’s specification [0027]).
The argument that the obviousness rejection for “a control device including a discovery mode switch command” is unfounded is found unpersuasive.  Efland establishes the concept of switching between different modes of using the device [0038], and even has the option to describe a desire to deviate [0041].  Additionally, the use of modes that allow a user to pause navigation and review other possible options are known in the art and would be expected to successfully allow a user to adjust their route while traveling.  With Efland’s teaching, and the expected outcome of success, the examiner still believes it would be obvious that the control device include a “discovery mode switch command.” For switching to a discovery mode when previously in navigation mode.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “virtual navigation device”, “wearable control device”, “image processing unit”, “transceiver unit” in claims 1, 3-7, 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Efland et al (US Pub 2020/0309557 A1), hereafter known as Efland, in light of Bostick et al (US Pub 2016/0284125 A1), hereafter known as Bostick.


For Claim 1, Efland teaches A navigation system for controlling and integrating navigation routes to implement a function of virtual navigation, comprising: ([0028-0029])
a server connected to a network, storing and sending a virtual reality image signal, an augmented reality image signal, a plurality of navigation routes, and a plurality of navigation contents, the virtual reality image signal responsive to a virtual reality image, the augmented reality image signal responsive to an augmented reality image, the navigation contents comprising a text, a piece of audio, or an image; ([0044], [0062], [0036-0037], [0029])
at least one control unit connected to the server through the network for receiving and transmitting the virtual reality image signal, the augmented reality image signal, the navigation routes, and the navigation contents, the control unit comprising a user interface for a user to input and send a control command; and ([0025] shows a user entering inputs to create future commands (a destination or a starting location).  [0044], [0062], [0036-0037], [0029] shows that the device can be connected to a server that can create images or do navigation analysis.   [0052], Fig. 5A shows that there is a user interface that can be manipulated.  [0029], [0033], [0043-0044] explain a virtual reality navigation mode, [0029], [0030], [0038] shows an augmented reality mode, [0038] explains that the modes may be toggled between, which has control commands that the user can input.  It should be noted that according to the specification, “it is preferred that the network 20 network, and the control unit 30 and the virtual navigation device 40 are integrated together as whole.”  The type and level of integration is not narrowly defined.  Integrated could be connected electronically or via signals, or physical integrated together. [0065] suggests that Efland’s processors (which the control unit generally is, broadly speaking, can be one or more processors.  [0009] suggests the user side could all be contained within a mobile phone (which applicant also suggests as a possibility in specification [0004], [0053]).  Additionally, the user interface of the claim does not need to necessarily describe a specific display screen.  It merely refers to a user interface, which could be a program shown on any screen that allows the user to interface with it.)
at least one virtual navigation device, each of the virtual navigation device provided with a function of audio and video display and electrically connected to the respective control unit for the user to receive the control command, the virtual reality image signal, the augmented reality image signal, the navigation routes, and the navigation contents, the virtual navigation device providing the user to select one of the navigation routes as a current navigation route and displaying the virtual reality image, the augmented reality image, and the navigation contents based on the current navigation route and the control command for the function of virtual navigation,  ([0044], [0062], [0036-0037], [0029])
16wherein the control command comprises a navigation route switch command, and an operation mode setting command, ([0029], [0033], [0043-0044] explain a virtual reality navigation mode, [0029], [0030], [0038] shows an augmented reality mode, [0038] explains that the modes may be toggled between)
the free discovery mode is provided for the user to change an approaching direction to move forward and update the current navigation route, ([0041-0042].  The route can be adjusted by input from a user while traveling. )
the navigation mode comprises a virtual reality navigation mode and an augmented reality navigation mode, ([0029], [0033], [0043-0044] explain a virtual reality navigation mode, [0029], [0030], [0038] shows an augmented reality mode)
the operation mode setting command is intended to select one of the virtual reality navigation mode and the augmented reality navigation mode, ([0038] explains that the modes may be toggled between)
the virtual navigation device displays the virtual reality image when the operation mode is the virtual reality navigation mode, and ([0029], [0033], [0043-0044] explain a virtual reality navigation mode)
the virtual navigation device displays the augmented reality image when the operation mode is the augmented reality navigation mode, ([0029], [0030], [0038] shows an augmented reality mode)
the navigation route switch command provides the user to keep the current navigation route without changing or switching the current navigation route to one of the other navigation routes for updating the current navigation route, or alternatively, the virtual navigation device determines to keep the current navigation route without changing or switching the current navigation route to one of the other navigation routes for updating the current navigation route.  ([0041-0042], the route preview module can update the route based upon user actions.  It may choose to keep the current route or update.)
Efland does not teach that the control unit is for the user to wear,
A discovery mode switch command,
And the discovery mode switch command is intended for switching an operation mode to a free discovery mode or a navigation mode
the free discovery mode is provided for the user to change an approaching direction to move forward and update the current navigation route according to the virtual reality image and the augmented reality image
or that the navigation route is switched when the user switches the free discovery mode to the navigation mode through the discovery mode switch command
Bostick, however, does teach that the control unit is for the user to wear ([0020])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Efland’s navigation method with Bostick’s use of wearable control units because it could allow hands free observation of the VR or AR information, which might be useful to a user who is carrying objects, or comfortable to a user that does not want to hold up a phone.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that there be A discovery mode switch command
And the discovery mode switch command is intended for switching an operation mode to a free discovery mode or a navigation mode
It would be obvious because as presented in the claims, the discovery mode is treated as a mode in which a user can change the course or route based on information that has been provided to them.  Efland teaches that a user can change the route, so this is generally taught by Efland.  Efland does not teach that there is a particular toggle between the navigation and the mode in which directions are changed.  This is obvious because the use of a separate menu or mode to change routing directions is common in vehicle navigation, and the use of separate menus or modes to change instructions in another mode is not new.  The use of a switch command and separating the changing of directions into it’s own mode would be obvious to combine with Efland’s navigation method because it would allow a user to be certain their course hasn’t changed as long as they have not toggled that mode.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the free discovery mode is provided for the user to change an approaching direction to move forward and update the current navigation route according to the virtual reality image and the augmented reality image
It would be obvious because as a user is traveling, and deciding to change an approaching direction, the information provided to them through the virtual or augmented reality devices are likely to be deciding factors in their decision.    A person could look at the path planned out for them and decide that it is unsatisfactory, and so change the route themselves.  Given that the user is using the AR or VR images to assist in navigation, a decision to change navigation routes would naturally be impacted by the images shown, which would make the decision “according to the virtual reality image and the augmented reality image.”
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that that the navigation route is switched when the user switches the free discovery mode to the navigation mode through the discovery mode switch command.
It would be obvious because the discovery mode is where the user selects a new route, and the navigation mode is where the navigation instructions are shown to the user.  By switching from one mode to another, the user is selecting to end selection and go to navigation.  This is a natural and obvious time to confirm the switch in route, or finalize it for other steps as the selection step and process is complete.  It would be obvious to combine it with Efland’s navigation method because it would allow a user to have a better understanding of when a route can change, and having that point be between changing from navigation to route selection would be natural.


For Claim 2, modified Efland teaches The navigation system as claimed in claim 1, wherein the user interface comprises a keyboard, a touch screen, a handheld control device, or a wearable control device, the keyboard, the handheld control device, or the wearable control device comprises at least one key for the user to press and generate the control command, and the virtual navigation device comprises a smartphone, a head-mounted display, or a glasses display.  ([0059], [0065], [0074], [0079-0080]).

For Claim 3, modified Efland teaches The navigation system as claimed in claim 1, wherein the server comprises an image processing unit, a navigation database, and a transceiver unit, the image processing unit comprises a virtual reality module and an augmented reality module, the virtual reality module stores and sends the virtual reality image signal to the transceiver unit, the augmented reality module stores and sends the augmented reality image signal to the transceiver unit, the navigation database stores and sends the navigation routes and the navigation contents to the transceiver unit, and the transceiver unit is connected to the network and transmits the virtual reality image signal, the augmented reality image signal, the navigation routes, and the navigation contents to the network.  ([0044], [0029], [0033], [0043-0044] explain virtual reality navigation information, [0029], [0030], [0038] shows augmented reality mode navigation information. [0044], [0062], [0036-0037], [0029] shows the type of signals and information sent)

For Claim 4, modified Efland teaches The navigation system as claimed in claim 3, wherein the virtual navigation device comprises a positioning element for transmitting a positioning information to the server, the positioning element is one of a global positioning system (GPS) element, a near field communication (NFC) element, a radio frequency identification (RFID element, a WiFi element, a Bluetooth element, and a two-dimensional barcode scanning element, and the server transmits one of the navigation contents according to the positioning information when the virtual navigation device is in the augmented reality navigation mode as the operation mode, and displays a position responsive to the positioning information.  ([0048], [0065] shows GPS data being used to assist during augmented reality navigation mode)

For Claim 6, Efland teaches The navigation system as claimed in claim 1, wherein the virtual navigation device and the control unit are integrated together as a whole.  ([0059], a smartphone performs the tasks of a control unit and also the display tasks of the virtual navigation technique, showing that they are integrated as a whole.)

For Claim 7, Efland teaches A navigation method for controlling and integrating navigation routes to implement a function of virtual navigation in collocation with a server, a network, at least one control unit, and at least one virtual navigation device, comprising: ([0028-0029])
a step S10, starting the at least one virtual navigation device electrically connected to the at least one control unit, the at least one control unit further connected to the server through the network, ([0044], [0062], [0036-0037], [0029])
the server storing and sending a virtual reality image signal, an augmented reality image signal, a plurality of navigation routes, and a plurality of navigation contents to the network, ([0044], [0062], [0036-0037], [0029])
the navigation contents comprising a text, a piece of audio, or an image, ([0044], [0062], [0036-0037], [0029])
the control unit comprising a user interface for a user to input and send a control command, ([0025] shows a user entering inputs to create future commands (a destination or a starting location).  [0044], [0062], [0036-0037], [0029] shows that the device can be connected to a server that can create images or do navigation analysis.   [0052], Fig. 5A shows that there is a user interface that can be manipulated.  [0029], [0033], [0043-0044] explain a virtual reality navigation mode, [0029], [0030], [0038] shows an augmented reality mode, [0038] explains that the modes may be toggled between, which has control commands that the user can input.  It should be noted that according to the specification, “it is preferred that the network 20 network, and the control unit 30 and the virtual navigation device 40 are integrated together as whole.”  The type and level of integration is not narrowly defined.  Integrated could be connected electronically or via signals, or physical integrated together. [0065] suggests that Efland’s processors (which the control unit generally is, broadly speaking, can be one or more processors.  [0009] suggests the user side could all be contained within a mobile phone (which applicant also suggests as a possibility in specification [0004], [0053]).  Additionally, the user interface of the claim does not need to necessarily describe a specific display screen.  It merely refers to a user interface, which could be a program shown on any screen that allows the user to interface with it.)
the control command comprising a navigation route switch command, and an operation mode setting command, ([0029], [0033], [0043-0044] explain a virtual reality navigation mode, [0029], [0030], [0038] shows an augmented reality mode, [0038] explains that the modes may be toggled between)
the navigation mode comprising a virtual reality navigation mode and an augmented reality navigation mode, ([0029], [0033], [0043-0044] explain a virtual reality navigation mode, [0029], [0030], [0038] shows an augmented reality mode)
the operation mode setting command intended to select one of the virtual reality navigation mode and the augmented reality navigation mode; ([0038] explains that the modes may be toggled between)
a step S20, the at least one virtual navigation device downloading and receiving the virtual reality image signal, the augmented reality image signal, the navigation routes, the navigation contents, and the control command from the server, and selecting one of the navigation routes as a current navigation route; ([0044], [0062], [0036-0037], [0029])
a step S30, each of the at least one virtual navigation device displaying a preset image; ([0044], [0062], [0036-0037], [0029])
a step S40, each of the at least one virtual navigation device receiving the control command from the respective control unit; ([0044], [0062], [0036-0037], [0029])
a step S50, each of the at least one virtual navigation device executing a navigation process based on the control command, the navigation process comprising displaying a virtual reality image responsive to the virtual reality image signal, or displaying a augmented reality image responsive to the augmented reality image signal according to the current navigation route; ([0044], [0062], [0036-0037], [0029])
a step S60, each of the at least one virtual navigation device receiving the control command input by the user; ([0044], [0062], [0036-0037], [0029])
a step S70, each of the at least one virtual navigation device updating and switching the current navigation route to one of other navigation routes 20when the control command is a navigation route switch command, and then returning back to the step S50; and ([0041-0042].  The route can be adjusted by input from a user while traveling. )
a step S80, the navigation route switch command providing the user to keep the current navigation route without changing or switching the current navigation route to one of the other navigation routes for updating the current navigation route, then returning back to the step S50, ([0041-0042], the route preview module can update the route based upon user actions.  It may choose to keep the current route or update.)
wherein the virtual navigation device displays the virtual reality image when the operation mode is the virtual reality navigation mode, and the virtual navigation device displays the augmented reality image when the operation mode is the augmented reality navigation mode.  ([0029], [0033], [0043-0044] explain a virtual reality navigation mode, [0029], [0030], [0038] shows an augmented reality mode)
Efland does not teach that the control unit is for the user to wear,
A discovery mode switch command,
And the discovery mode switch command is intended for switching an operation mode to a free discovery mode or a navigation mode
each of the at least one virtual navigation device switching the navigation mode ongoing to the free discovery mode, or switching the free discovery mode ongoing to the navigation mode when the control command being the discovery mode switch command, is a trigger to prompt a user to switch commands
Bostick, however, does teach that the control unit is for the user to wear ([0020])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Efland’s navigation method with Bostick’s use of wearable control units because it could allow hands free observation of the VR or AR information, which might be useful to a user who is carrying objects, or comfortable to a user that does not want to hold up a phone.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that there be A discovery mode switch command
And the discovery mode switch command is intended for switching an operation mode to a free discovery mode or a navigation mode
It would be obvious because as presented in the claims, the discovery mode is treated as a mode in which a user can change the course or route based on information that has been provided to them.  Efland teaches that a user can change the route, so this is generally taught by Efland.  Efland does not teach that there is a particular toggle between the navigation and the mode in which directions are changed.  This is obvious because the use of a separate menu or mode to change routing directions is common in vehicle navigation, and the use of separate menus or modes to change instructions in another mode is not new.  The use of a switch command and separating the changing of directions into its own mode would be obvious to combine with Efland’s navigation method because it would allow a user to be certain their course hasn’t changed as long as they have not toggled that mode.
It would be obvious to one of ordinary skill in the art prior to the effective filing date, however, that for each of the at least one virtual navigation device switching the navigation mode ongoing to the free discovery mode, or switching the free discovery mode ongoing to the navigation mode when the control command is the discovery mode switch command, is a trigger to prompt a user to switch commands.
It would be obvious because the discovery mode is where the user selects a new route, and the navigation mode is where the navigation instructions are shown to the user.  By switching from one mode to another, the user is selecting to end or begin a process of considering new routes.  The prompt to try a new route would be useful at this time, as it is the purpose of the discovery mode.  This is a natural and obvious time to confirm the switch in route, or finalize it for other steps as the selection step and process is complete.  It would be obvious to combine it with Efland’s navigation method because it would allow a user to have a better understanding of when a route can change, and having that point be between changing from navigation to route selection would be natural.


For Claim 8, modified Efland teaches The navigation method as claimed in claim 7, wherein the user interface comprises a keyboard, a touch screen, a handheld control device, or a wearable control device, the keyboard, the handheld control device, or the wearable control device comprises at least one key for the user to press and generate the control command, and the virtual navigation device comprises a smartphone, a head-mounted display, or a glasses display.  ([0059], [0065], [0074], [0079-0080]).

For Claim 9, modified Efland teaches The navigation method as claimed in claim 7, wherein the server comprises an image processing unit, a navigation database, and a transceiver unit, the image processing unit comprises a virtual reality module and an augmented reality module, the virtual reality module stores and sends the virtual reality image signal to the transceiver unit, the augmented reality module stores and sends the augmented reality image signal to the transceiver unit, the navigation database 21stores and sends the navigation routes and the navigation contents to the transceiver unit, and the transceiver unit is connected to network and transmits the virtual reality image signal, the augmented reality image signal, the navigation routes, and the navigation contents to the network.  ([0044], [0029], [0033], [0043-0044] explain virtual reality navigation information, [0029], [0030], [0038] shows augmented reality mode navigation information. [0044], [0062], [0036-0037], [0029] shows the type of signals and information sent)

For Claim 10, modified Efland teaches The navigation method as claimed in claim 9, wherein the virtual navigation device comprises a positioning element for transmitting a positioning information to the server, the positioning element is one of a global positioning system (GPS) element, a near field communication (NFC) element, a radio frequency identification (RFID element, a WiFi element, a Bluetooth element, and a two-dimensional barcode scanning element, and the server transmits one of the navigation contents according to the positioning information when the virtual navigation device is in the augmented reality navigation mode as the operation mode, and displays a position responsive to the positioning information.  ([0048], [0065] shows GPS data being used to assist during augmented reality navigation mode)

For Claim 12, modified Efland teaches The navigation method as claimed in claim 7, wherein the virtual navigation device and the control unit are integrated together as a whole. ([0059], a smartphone performs the tasks of a control unit and also the display tasks of the virtual navigation technique, showing that they are integrated as a whole.)

Claims 5 and 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Efland in light of Bostick in light of Chachek et al (US Pub 2020/0302510 A1), hereafter known as Chachek .

For Claim 5, modified Efland teaches The navigation system as claimed in claim 4, 
Modified Efland does not teach wherein the virtual navigation device determines whether the user deviates from the current navigation route or not when the operation mode is the augmented reality navigation mode, the virtual navigation device provides a guiding prompt to guide the user back to the current navigation route when the user deviates from the current navigation route, and the guiding prompt comprises at least one of a guiding text, a guiding icon, a piece of guiding voice, and a guiding light sign.  
Chachek, however, does teach wherein the virtual navigation device determines whether the user deviates from the current navigation route or not when the operation mode is the augmented reality navigation mode, the virtual navigation device provides a guiding prompt to guide the user back to the current navigation route when the user deviates from the current navigation route, and the guiding prompt comprises at least one of a guiding text, a guiding icon, a piece of guiding voice, and a guiding light sign.  ([0064])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Efland’s navigation method with Chachek’s use of determining if a user has gone off course, and guiding them back to the route with a prompt because it would assist users in staying on the route, especially if they found the AR or VR setup confusion.  The use of detecting deviation and guiding a user back to a path is a known technique in many navigation methods, and would be expected to be useful here.

For Claim 11, modified Efland teaches The navigation method as claimed in claim 10,
Efland does not teach wherein the virtual navigation device determines whether the user deviates from the current navigation route or not when the operation mode is the augmented reality navigation mode, the virtual navigation device provides a guiding prompt to guide the user back to the current navigation route when the user deviates from the current navigation route, and the guiding prompt comprises at least one of a guiding text, a guiding icon, a piece of guiding voice, and a guiding light sign.  
Chachek, however, does teach wherein the virtual navigation device determines whether the user deviates from the current navigation route or not when the operation mode is the augmented reality navigation mode, the virtual navigation device provides a guiding prompt to guide the user back to the current navigation route when the user deviates from the current navigation route, and the guiding prompt comprises at least one of a guiding text, a guiding icon, a piece of guiding voice, and a guiding light sign.  ([0064])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Efland’s navigation method with Chachek’s use of determining if a user has gone off course, and guiding them back to the route with a prompt because it would assist users in staying on the route, especially if they found the AR or VR setup confusion.  The use of detecting deviation and guiding a user back to a path is a known technique in many navigation methods, and would be expected to be useful here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al (US Pub 10,488,215 B1) relates to navigation using augmented reality.
Skidmore et al (US Pub 2019/0318544 A1) relates to navigation using augmented reality.
Gordon et al (US Pub 2019/0212158 A1) relates to using augmented reality to navigate to a moving target.
Percuoco et al (US pub 2018/0349700 A1) relates to using augmented reality glasses to share information at tourist locations.
Khasis et al (US Pub 2017/0262786 A1) relates to using augmented reality and virtual reality to control fleets of vehicles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664